EXHIBIT 10.21

 
SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
 
 
THIS SIXTH AMENDMENT AND RESTATEMENT OF LOAN AGREEMENT AND PROMISSORY NOTE
(“Amendment and Note Restatement”) by and between BLINK COUTURE, INC., a
Delaware corporation (the "Maker") and REGENT PRIVATE CAPITAL, LLC, an Oklahoma
limited liability company (the "Payee") entered into as of January 31,
2012.   Each of the Maker and the Payee are referred to herein as a “Party”, and
collectively as the “Parties.”


WHEREAS, on January 31, 2009, the Maker entered into a Loan Agreement and
Promissory Note (the “Original Note”) with Fountainhead Capital Management
Limited (“Fountainhead”), which Note was amended by a First Amendment to Loan
Agreement and Promissory Note, dated as of April 30, 2009, and subsequently
amended by a Second Amendment to Loan Agreement and Promissory Note, dated as of
July 31, 2010, and then further amended by a Third Amendment to Loan Agreement
and Promissory Note, dated as of October 31, 2009, in each case increasing the
principal amount of the Original Note (collectively referred to hereafter as the
“Fountainhead Note Amendments” and the Original Note and the Fountainhead Note
Amendments, as amended and restated by the Fourth Amendment (defined hereafter),
the Fifth Amendment (defined hereafter) and this Amendment and Note Restatement,
hereinafter being referred to as the “Note”);  and


WHEREAS, on December 29, 2009, in connection with certain transactions,
Fountainhead assigned all of its right, title and interest in and to the
Original Note, along with the Fountainhead Note Amendments including, without
limitation, the payment of all amounts due and payable thereunder, to the Payee;
and


WHEREAS, pursuant to the provisions of the Original Note and the Fountainhead
Note Amendments, all outstanding principal and accrued interest thereon became
due and payable on or before January 31, 2010; and


WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2010; and


WHEREAS, the Payee and the Maker entered into a Fourth Amendment and Restatement
of Loan Agreement to Promissory Note (the “Fourth Amendment”) to, among other
things, further extend the maturity date of the Note to January 31, 2011, and to
increase the principal sum due and payable under the Note; and


WHEREAS, the Payee and Maker, during 2010, also entered into three supplements
to the Fourth Amendment, further increasing the principal sum due and payable
under the Note; and
 
    WHEREAS, the Maker did not repay all of the outstanding principal and
accrued interest on or before January 31, 2011; and


WHEREAS, the Payee elected not to declare the Maker in default under the terms
of the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Fourth Amendment, but instead entered into a Fifth Amendment
and Restatement of Loan Agreement to Promissory Note (the “Fifth Amendment”) to,
among other things, further extend the maturity date of the Note to January 31,
2012, and to increase the principal sum due and payable under the Note; and
 
 
1

--------------------------------------------------------------------------------

 


 WHEREAS, the Payee and Maker, during 2011, also entered into three supplements
to the Fifth Amendment, further increasing the principal sum due and payable
under the Note; and


 WHEREAS, the Maker did not repay all of the outstanding principal and accrued
interest on or before January 31, 2012; and


 WHEREAS, the Payee has not elected to declare the Maker in default under the
terms of the Note, as permitted pursuant to Paragraph 5 of the Original Note and
Paragraph 6 of the Fifth Amendment, but instead has agreed to this Amendment and
Note Restatement extending the maturity date of the Note, upon the terms and
conditions provided herein; and


 WHEREAS, the Maker has agreed to this Amendment and Note Restatement, upon the
terms and conditions provided herein;
 
 NOW THEREFORE, in consideration of the premises, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto hereby agree as follows:


 1.       Extension of Maturity Date.  Effective as of January 31, 2012, the
maturity date of the Original Note, which was January 31, 2010, and which was
previously extended to January 31, 2011, pursuant to the terms and conditions of
the Fourth Amendment, and to January 31, 2012, pursuant to the terms and
conditions of the Fifth Amendment, shall be extended through and until January
31, 2013, upon which date the Maker unconditionally promises to pay to the order
of the Payee, the principal sum then outstanding under this Note together with
accrued interest thereon.


 2.       Additional Advances.  The Parties hereby agree that during the period
from November 1, 2011 through January 31, 2012, the Payee has made additional
advances to the Maker, in the aggregate amount of $40,936, in payment of the
Maker’s operating expenses during that period, so that effective as of January
31, 2012, the total outstanding principal amount due and payable pursuant to
this Note was $299,709.
 
 3.       Interest.  Unpaid principal of this Note shall bear interest (computed
on the basis of a year of 365 days of actual days elapsed) of 6% per annum in
cash or kind, from the date hereof until such principal is paid.
 
 4.       Prepayment.  The Maker shall have the option to prepay any or all of
the principal amount due here­under, without penalty, at any time, together with
interest accrued thereon to the date of such prepayment.
 
 5.       Place of Payment.  All amounts payable hereunder shall be payable at
the address of the Payee at 5727 S. Lewis Avenue, Suite 210 Tulsa, OK 74105,
unless another place of payment shall be specified in writing by the Payee.
 
 
2

--------------------------------------------------------------------------------

 
 
 6.       Event of Default.  It shall be an event of default (“Event of
Default”), and the then unpaid portion of this Note shall become immediately due
and payable, at the election of Payee, upon the occurrence of any of the
following events:
 
(a)  any failure on the part of Maker to make any payment hereunder when due,
whether by acceleration or otherwise;


(b)  Maker shall commence (or take any action for the purpose of commencing) any
proceeding under any bankruptcy, reorganization, arrangement, readjustment of
debt, moratorium or similar law or statute; or


(c)  a proceeding shall be commenced against Maker under any bankruptcy,
reorganization, arrangement, readjustment of debt, moratorium or similar law or
statute and relief is ordered against Maker, or the proceeding is controverted
but is not dismissed within sixty (60) days after the commencement thereof.


 7.       No Waiver; Remedies.  No failure on the part of the Payee or any other
holder of this Note to exercise and no delay in exercising any right, remedy or
power hereunder or under any other document or agreement executed in connection
herewith shall operate as a waiver thereof, nor shall any single or partial
exercise by the Payee or any other holder of this Note of any right, remedy or
power hereunder preclude any other or future exercise of any other right, remedy
or power.


 8.       Enforceability.  This Note shall be binding upon the Maker and the
Maker’s successors and assigns.


 9.       Governing Law.  This Note shall be governed by and construed in
accordance with the laws of the State of Delaware, excluding the conflicts of
laws principles thereof.


10.      Severability.   In the event that any one or more of the provisions of
this Note shall for any reason be held to be invalid, illegal or unenforceable,
in whole or in part, or in any respect, or in the event that any one or more of
the provisions of this Note shall operate, or would prospectively operate, to
invalidate this Note, then, and in any such event, such provision or provisions
only shall be deemed null and void and of no force or effect and shall not
affect any other provision of this Note, and the remaining provisions of this
Note shall remain operative and in full force and effect, shall be valid, legal
and enforceable, and shall in no way be affected, prejudiced or disturbed
thereby.


11.  Usury.  All agreements between the Maker and the Payee, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no contingency or event whatsoever, whether by acceleration of the
maturity of this Note or otherwise, shall the amount paid, or agreed to be paid,
to the Maker, or any other holder of this Note, for the use, forbearance or
detention of the money to be loaned hereunder or otherwise, exceed the maximum
amount permissible under applicable law.
 
 12.     Assignment.  Subject to applicable federal and state securities laws,
the Payee may assign this Note without first obtaining the consent of the Maker.
 
 
3

--------------------------------------------------------------------------------

 


13.      Certain Waivers.  EXCEPT AS OTHERWISE SPECIFICALLY PROVIDED HEREIN, THE
MAKER, AND ALL OTHERS THAT MAY BECOME LIABLE FOR ALL OR ANY PART OF THE
OBLIGATIONS EVIDENCED BY THIS NOTE, HEREBY WAIVES PRESENTMENT, DEMAND, NOTICE OF
NONPAYMENT, PROTEST AND ALL OTHER DEMANDS AND NOTICES IN CONNECTION WITH THE
DELIVERY, ACCEPTANCE, PERFORMANCE OR ENFORCEMENT OF THIS NOTE, AND DOES HEREBY
CONSENT TO ANY NUMBER OF RENEWALS OR EXTENSIONS OF THE TIME OF PAYMENT HEREOF
AND AGREE THAT ANY SUCH RENEWALS OR EXTENSIONS MAY BE MADE WITHOUT NOTICE TO ANY
SUCH PERSONS AND WITHOUT AFFECTING THEIR LIABILITY HEREIN AND DO FURTHER CONSENT
TO THE RELEASE OF ANY PERSON LIABLE WITH RESPECT TO FAILURE TO GIVE SUCH NOTICE,
(ALL WITHOUT AFFECTING THE LIABILITY OF THE OTHER PERSONS, FIRMS, OR
CORPORATIONS LIABLE FOR THE PAYMENT OF THIS NOTE).


14.      Waiver of Jury Trial.  TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, THE MAKER HEREBY KNOWINGLY AND VOLUNTARILY WAIVES TRIAL BY JURY AND THE
RIGHT THERETO IN ANY ACTION OR PROCEEDING OF ANY KIND ARISING UNDER OR OUT OF OR
OTHERWISE RELATED TO OR CONNECTED WITH THIS NOTE OR ANY RELATED DOCUMENT.


15.      Miscellaneous.  If any payment of principal or interest on this Note
shall become due on a Saturday, Sunday, or a public holiday under the laws of
the State of Delaware, such payment shall be made on the next succeeding
business day and such extension of time shall be included in computing interest
in connection with such payment.  Upon payment in full of all aggregate unpaid
principal and interest payable hereunder, this Note shall be surrendered to the
Maker for cancellation.
 
16.  Fees and Expenses. The Maker shall reimburse the Payee for all fees in
connection with the documentation and administration of this Note upon an
invoice being provided by the Payee.
 
17.  Entire Agreement.  This Amendment and Note Restatement shall set forth the
entire agreement of the Parties with respect to the subject matter contained
herein and shall replace all prior agreements and understandings relating to the
subject matter contained herein, whether oral or written, including without
limitation the Original Note and the Note Amendments.
 
Signature Page Follows
 
 
4

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Maker has caused this Sixth Amendment and Restatement of
Loan and Promissory Note to be duly executed and delivered as of the day and
year first written above.
 

 
BLINK COUTURE, INC.
           
By:
/s/ Lawrence Field
     
Name: Lawrence Field
     
Title: President & CEO
            REGENT PRIVATE CAPITAL, LLC             By: /s/ Cindy S. Field      
Name: Cindy S. Field       Title: Secretary  

 
 
5